



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



R. v.
M.F.T.
,









2013 BCCA 20




Date: 20130111

Docket:
CA039136

Between:

Regina

Respondent

And

M.F.T.

Appellant

RESTRICTION ON PUBLICATION:  SECTIONS
110(1) AND 111(1) OF THE

YOUTH CRIMINAL JUSTICE ACT
PROHIBIT THE PUBLICATION OF THE NAME, OR
IDENTIFYING INFORMATION, OF the YOUNG PERSONs mentioned in thIS judgment.




Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Saunders





The Honourable Mr. Justice Groberman




On appeal from:
Provincial Court of British Columbia, June 22, 2011
(
R. v.
M.F.T.
, Surrey Docket No. 176395-1)

Oral Reasons for Judgment




Counsel for the Appellant:



N.L.
Cobb





Counsel for the Respondent:



E.A.
Campbell
C. Lusk





Place and Date of Hearing:



Vancouver, British
  Columbia

January 11, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 11, 2013








[1]

SAUNDERS
J.A.
: This is an appeal from a
sentence of six months incarceration imposed on June 22, 2011, by Judge
Dohm
of the Provincial Court of British Columbia, following
conviction on each of two counts of assault causing bodily harm, contrary to s.
267(1
)(
b) of the
Criminal Code
,
R.S.C.
1985, c. C-46, the sentences to be served concurrently,
followed by two years of probation with terms including 50 hours of community
service.

[2]

The convictions related to an altercation on April 15, 2009 that
occurred just outside secondary school premises in Delta, British Columbia. The
appellant was a party in respect to one of the assaults, and in the other
assault he was the principal assailant.

[3]

The learned trial judge found that the appellant had attended at the
school with his grade 10 son and two unknown young males, in order to seek
revenge upon a grade 9
boy
, aged 15, who had
previously punched the appellants grade 9 son. The judge found that the
appellant instructed the two unknown youths to go after the grade 9 boy. One
of the unknown youths was carrying something like a baton. When the two youths
caught up to the victim, they began to strike him about the head and upper
body. The appellant and his older son arrived and the appellant instructed the
two youths to let his son get in there. They did so and the son and the
victim began to wrestle. When the victim appeared to be getting the upper hand
in this fight, the appellant moved closer to the two boys, in the judges
words, as if he was about to intervene. A male bystander tried to prevent the
appellant from doing so and was head-butted by the appellant in the face. As a
result of this altercation, the grade 9
victim
suffered cuts and bruises, a goose egg on the top of his head, multiple
contusions on his upper body, a swollen nose and black eyes. The bystander who
was head-butted suffered a split and swollen lip, his teeth were loosened and a
tooth was chipped. At the end of this altercation, the appellant approached the
grade 9 victim and said Are we all even now?

[4]

The appellants conviction appeal was dismissed by a division of this
Court on November 2, 2012.

[5]

Counsel for the appellant submits that the trial judge erred in failing
to properly apply the principles of sentencing in finding that a sentence of
imprisonment was the only fit sentence in this case. He submits that the
sentence was clearly unreasonable given the appellants background, including
the fact that he had no previous criminal record, he had considerable support
in the community, as evidenced by many letters of support, and he had suffered
considerable anxiety, depression and distress as a result of these events and
their highly publicized aftermath. He also said that the trial judge failed to
properly take into account the fact that the appellants family would suffer if
the appellant were incarcerated because he was the only income earner in the
family. He asks us to substitute a sentence short of continuous incarceration
that is, a sentence of intermittent custody to be served on weekends.

[6]

The Crown submits that the sentence imposed by the trial judge was
entirely fit and properly took account of the relevant sentencing principles,
as well as reflecting the seriousness of the offences and the circumstances of
the offender.

[7]

The enquiry on a sentence appeal where, as here, there is a challenge to
the reasoning process applied by the judge, starts with examination of the
reasons on sentencing to determine if there has been an error of principle, or an
error in the application of relevant factors by failing to consider a factor or
in overemphasizing a factor. Even where there is such an error, however, the
ultimate question for this court is whether the sentence imposed is unfit:
R.
v. M. (C.A.)
, [1996] 1
S.C.R.
500;
R. v.
Johnson
(1996), 112 .
C.C.C.
(
3d
)
225, 84
B.C.A.C.
261. It is not open to this Court to
interfere, however, simply because it would have weighed the relevant factors
differently.

[8]

In this case, I am not persuaded that the trial judge failed to properly
apply the principles of sentencing, that he overlooked any of the various
mitigating factors which applied in the circumstances, or that the sentence can
be said to be demonstrably unfit. He referred at some length to the appellants
background, the absence of a criminal record, his support in the community, his
solid work history, his commitment to his family, the fact that he had sought
counselling as a result of this incident, and that he had expressed some
remorse for his actions. He referred to the fact that the Crown was seeking a
sentence of incarceration from 10-12 months but took into account the fact that
the appellant was the sole breadwinner as a factor in imposing a lesser
sentence.

[9]

It is apparent from the many letters filed in support of the appellant
on the sentencing that there are many in the community who have known him for
an extended period of time who hold the appellant in high regard as someone who
has exerted a positive influence within the community in many ways. Based on
those letters and the absence of any previous criminal record, it is reasonable
to assume that the appellants actions leading to these convictions were out of
character. Several of those letters indicate that the appellant was known as
someone who settled disputes peaceably.
Unfortunately, that
turned out not to be the case in this instance, where his own sons were
concerned.

[10]

In finding that a conditional discharge would not be fit in this case
having regard to the principles of sentencing, the trial judge described the
appellants actions as follows:

[9]       
The accused orchestrated a planned attack by armed men on a teenage boy in
order to revenge a schoolyard punch to his sons face. The attack was brazenly
carried out just off the school grounds in front of many impressionable
teenagers. The assault was unprovoked and vicious resulting in bodily harm.
When a Good Samaritan tried to intervene, the accused responded by savagely
assaulting that young person in a manner designed to cause injury and pain,
which in fact resulted. The accused conduct and behaviour was senseless,
malicious and outrageous. In these circumstances, denunciation and deterrence
are the paramount sentencing principles and they cannot even remotely be
satisfied if the accused was to be discharged conditionally The sentenced
impose must adequately express societys disdain for the
accuseds
unlawful conduct and as well deter the accused, but more importantly others
from engaging in similar unlawful behaviour. A conditional discharge would
completely fail to do so.

[11]

The judge did not expressly deal with the possibility of an intermittent
sentence, but a sentence, to be served intermittently, must be 90 days or less.
Even recognizing that an intermittent sentence may be seen as more onerous, in
some circumstances, than a period of straight incarceration, (see
R. v.
Alvarez
, [1986]
B.C.J.

No. 300 (C.A.);
R.
v. MacLeod
, 47
B.C.A.C.
230), the judge here
clearly considered a sentence of that length would not reflect the gravity of
the case before him. There is no basis, in my view, to interfere with that
conclusion.

[12]

I do not see, in the reasons for sentence, any error of principle. Nor
do I see any error in the application of relevant factors. That leaves only the
issue of the fitness of the sentence. This was an unusual situation which
involved a high degree of moral blameworthiness on the part of the appellant
who was the instigator of a vengeful attack, through the instrument of three
youths, one of whom was his son, on a 15 year old student. Notwithstanding the
mitigating factors referred to by counsel, and by the judge, I cannot say the
sentence is unfit.

[13]

In conclusion, I am unable to find that there is any basis for
interfering with the sentence imposed. I would dismiss the appeal.

[14]

FINCH
C.J.B.C.
: I agree.

[15]

GROBERMAN
J.A.
: I agree.

[16]

FINCH
C.J.B.C.
: The appeal dismissed.

The
Honourable Madam Justice Saunders


